Manning, C. J.
The plaintiff obtained judgment against the defendant for $336 with interest. Execution issued, and property was seized, advertised for sale, appraised at $300, and adjudicated to one Tobjr.at two-thirds of the appraisement. The purchaser paid his bid.
Fassnacht took a rule on the sheriff and the purchaser to show cause why the adj udication should not be set aside and annulled, and the purchase price be returned to Toby. There was judgment against him, and this appeal is from that judgment.
Appellee moves to dismiss the appeal for want of jurisdiction. The amount in controversy under any aspect of the case is less than five hundred dollars. It is alleged that the value of the property adjudicated exceeded that sum. The appraisement, and the last bid at public auction, indicates the contrary. But in order to determine whether the adjudication should be set aside, and the property restored to the defendant, we should have to examine and decide upon the validity of proceedings in a suit, of which this court has no jurisdiction. This case is clearly distinguishable from those, where the seizure of property, exceeding the appealable sum in value, to enforce judgments for a less sum than that, have been held appeal-able.

The motion to dismiss the appeal must prevail.